EXHIBIT 10.2
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and entered into as of the 19th day of October
2011, by and between Cinedigm Digital Cinema Corp., a Delaware Corporation (the
"Company"), and Gary S. Loffredo (the "Employee").


WITNESSETH:


WHEREAS, the Company currently employs the Employee as Senior Vice President,
Business Affairs & General Counsel; and


WHEREAS, pursuant to such employment, the Company and Employee have entered into
a certain severance agreement dated September 10, 2010 ("Severance Agreement");
and


WHEREAS, the Company wishes to continue to employ the Employee as Executive Vice
President, Business Affairs & General Counsel of the Company; President of
Digital Cinema Operations pursuant to a new Employment Agreement effective
October 3, 2011 (the “Agreement”), upon the terms and conditions set forth below
which Agreement shall replace and supersede the terms and provisions of the
Severance Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties agree as
follows:


1.           Employment.  The Company agrees to employ the Employee, and the
Employee agrees to be employed by the Company, for the period stated in Section
3 hereof and upon the other terms and conditions herein provided.


2.           Position and Responsibilities.  The Employee shall serve as
Executive Vice President, Business Affairs & General Counsel of the Company;
President of Digital Cinema Operations and Member of the Board of Directors of
the Company (the “Board”).  The Employee shall be responsible for such duties as
are commensurate with his office and shall report to the Chief Executive Officer
of the Company, who shall have the power to expand the Employee’s duties,
responsibilities and authority and, when considered necessary or in the best
interests of the Company, to override the Employee’s decisions and actions,
including, without limitation, the Employee’s recommendations to the Board of
Directors.


3.           Term.  The term of this Agreement shall be from October 3, 2011
(the “Effective Date”) through October 3, 2013.  Upon the expiration of the
Term, this Agreement, except for the provisions that survive pursuant to this
paragraph 3 and paragraph 9, will have no further force or effect.  In the event
the Employee remains employed by the Company after the Term expires and the
parties have not executed a successor written agreement, the Employee’s
employment will be at-will; provided, however, that the Employee,


 
 

--------------------------------------------------------------------------------

 

for the duration of his at-will employment, will remain entitled to the
severance benefit described, and in accordance with the terms set forth, in
Section 6(b) of this Agreement.


4.           Compensation, Reimbursement of Expenses.


(a)           Salary.  For all services rendered by the Employee in any capacity
during his employment under this Agreement, including, without limitation,
service as an executive, officer, director, or member of any committee of the
Company or of any subsidiary, affiliate, or division thereof, the Company shall
pay the Employee as compensation a salary (“Base Salary”) at the minimum rate of
$315,000 per year commencing with the Effective Date, subject to increase for
subsequent years in the sole discretion of the Compensation Committee of the
Board.
 
(b)           Bonus.  Employee shall be eligible for a bonus based on overall
Company performance with goals to be established by the Committee.


(c)           Reimbursement of Expenses.  The Company shall pay, or reimburse
the Employee for, all reasonable travel, entertainment and other expenses
incurred by the Employee in the performance of his duties under this Agreement.


5.           Participation in Benefit Plans.  Employee will be entitled to
participate in all benefit plans provided to senior executives of the Company;
provided that the Company will also provide the Employee with an automobile
allowance of $11,845 annually, adjusted for increases in the consumer price
index;


6.           Termination.  (a) The Company shall have the right to terminate
this Agreement prior to the expiration of the term set forth in Section 3 only
upon the conviction in a recognized court of law in the United States of
Employee of theft or embezzlement of money or property, fraud, unauthorized
appropriation of any tangible or intangible assets or property or any other
felony involving dishonesty or moral turpitude.  The Company shall have no
obligations to the Employee for any period subsequent to the effective date of
any termination of this Agreement pursuant to this Section 6, except for the
payment of salary and benefits earned prior to such termination.


(b)           In the event that the Company terminates the Employee's employment
for reason(s) other than those set forth in Section 6(a) prior to expiration of
this Agreement under Section 3 hereof or if the Employee resigns for Good
Reason, the Employee shall be entitled to continue to receive his Base Salary
(plus earned bonuses, if any) for 12 months following his termination, payable
in accordance with regular payroll practices of the Company.  During such
period, the Employee shall have a duty to seek other employment, but shall not
be required to accept any position other than a position (i) as a senior
executive officer with the same general responsibilities that the Employee
possessed at the Company at the time of the Employee's termination from the
Company and (ii) with a company equal or larger in earnings and tangible net
worth than the Company at the time of the Employee's termination.  The Employee
may, however, accept any full-time position at any level and at any salary with
any entity, profit or non-profit, and the Employee, by accepting such
employment, shall be conclusively deemed to

 
2

--------------------------------------------------------------------------------

 

have fulfilled his duty to seek employment under this Section 6.  The Company
shall be entitled to reduce the salary (including bonus) paid to the Employee
during his employment by another entity by an amount equal to the amount earned
by the Employee from any such Employment during such period, provided, that,
such salary reduction shall not apply to the extent Employee takes a one-off
consulting job.  In the event that a dispute shall arise as to this Section
6(b), (i) the Company shall continue to pay the Employee's salary (including
bonus) into an escrow account not under the control of the Company and (ii) the
Company shall pay the legal fees and expenses incurred by the Employee in
litigating any dispute under this Section 6 in the event that the Employee
prevails in such dispute.
 
For these purposes, “Good Reason”  means, without the Employee's consent, (i) a
material reduction in the Employee's title, base pay or job responsibilities
compared with the Employee's title, base pay or job responsibilities on the date
of this Agreement, or (ii) any requirement that the Employee relocate to a work
location more than fifty (50) miles from the city of New York, New York which is
considered a material change; provided that, in the event of an event or
condition described in (i) or (ii) above, (a) the Employee shall have provided
notice to the Company within a period not to exceed 90 days of the initial
existence of the event or condition and (b) the Company had at least 30 days to
remedy the event or condition but did not do so.  With respect to the event
described in (ii) above, the Employee will be deemed to have been required to
relocate (“Deemed Relocation”) in the event (x) the Company has required or is
requiring that he work in a location that is more than 50 miles from New York,
New York, for more than 55% of his regular working hours during any six (6)
consecutive month period during the term of this Agreement, and (y) the notice
and cure period requirements described in the preceding sentence are also
satisfied with respect to the Deemed Relocation.


7.           Disability.  If the Employee is completely disabled in the written
opinion of a physician mutually agreeable to the Employee (or his legal
representative) and the Company, or in the event that no such physician is
chosen, if the Employee is unable to perform his services on substantially a
full-time basis for a period in excess of six consecutive months, the Company
shall be entitled to reduce the salary (including bonus) paid to the Employee by
subtracting from such salary and bonus (i) the salary of such person as is hired
by the Company to perform the office of Senior Vice President, Business Affairs
& General Counsel and (ii) any amounts received by the Employee from any
disability insurance policy maintained by the Company in favor of the Employee;
provided, however, that in no event shall the salary (including bonus) paid to
the Employee plus any disability insurance proceeds actually paid to the
Employee be less than the minimum annual salary applicable in such year.  In no
event will Employee's salary and bonus be reduced by more than 50% during the
first three years of this Agreement.
 
8.           Death. The Employee's employment shall be terminated upon the
Employee's death; provided, however, that in such event the Company shall pay to
the Employee's estate an amount equal to the Employee's salary plus bonus for a
six-month period immediately following the Employee's death.  Such payment shall
be made in a lump sum immediately following such termination.

 
3

--------------------------------------------------------------------------------

 

9.           Confidential Information; Non-Competition; Enforceability.


(a) The Employee shall not at any time, whether before or after the termination
of this Agreement, divulge, furnish or make accessible to anyone (other than in
the ordinary course of the business of the Company or any subsidiary thereof)
any knowledge or information with respect to confidential or secret designs,
processes, formulae, plans, devices, material, or research or development work
of the Company or any subsidiary thereof, or with respect to any other
confidential or secret aspect of the business of the Company or any subsidiary
thereof.


(b) For a period of one year after the termination of his employment, the
Employee shall not, directly or indirectly, engage or become interested in (as
owner, stockholder, partner or otherwise) the operation of any business similar
to or in competition (direct or indirect) with the Company within the United
States.  If any court construes the covenant in this Section 9 or any part
thereof, to be unenforceable because of its duration or the area covered
thereby, the court shall have the power to reduce the duration or area to the
extent necessary so that such provision is enforceable.  This paragraph 9(b)
shall not apply to Employee’s ownership of less than 5% of the stock of a
corporation whose stock is traded on a nationally recognized stock exchange.


(c) The covenants set forth in this Section 9 shall be deemed separable and the
invalidity of any covenant shall not affect the validity or enforceability of
any other covenant.  If any period of time or limitation of geographical area
stated in Section 9(b) is longer or greater than the maximum period or
geographical area permitted by law, then the period of time or geographical area
stated therein shall be deemed to be such maximum permissible period of time or
geographical area, as the case may be.  All parties recognize that the foregoing
covenants are a prime consideration for the Company to enter into this Agreement
and that the Company's remedies at law for damages in the event of any breach
shall be inadequate.  In the event that there is a breach of any of the
foregoing covenants, the Company shall be entitled to institute and prosecute
proceedings in any court of competent jurisdiction to enforce specific
performance of any such covenants by the Employee or to enjoin the Employee from
performing acts in breach of any such covenant.


10.           Tax Withholding.  The Company shall withhold from any benefits
payable under this Agreement all federal, state, local or other taxes as shall
be required pursuant to any law or governmental regulation or ruling.


11.           Effect of Prior Agreements.  This Agreement contains the entire
understanding between the parties hereto and supersedes the Severance Agreement
and any prior employment agreement between the Company or any predecessor of the
Company and the Employee.


12.           General Provisions.


(a)           Nonassignability.  Neither this Agreement nor any right or
interest hereunder shall be assignable by the Employee or his beneficiaries or
legal representatives without the Company's prior written consent; provided,
however, that nothing in this Section

 
4

--------------------------------------------------------------------------------

 

12(a) shall preclude (i) the Employee from designating a beneficiary to receive
any benefit payable hereunder following his death, or (ii) the executors,
administrators, or other legal representatives of the Employee or his estate
from assigning any rights hereunder to the person or persons entitled thereto.


(b)           No Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.


(c)           Binding Agreement.  This Agreement shall be binding upon, and
inure to the benefit of, the Employee and the Company and their respective
permitted successors and assigns.


(d)           Compliance with 409A.


(i)            Notwithstanding anything herein to the contrary, this Agreement
shall be interpreted and applied so that the payments and benefits set forth
herein shall be exempt from or shall comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations issued thereunder (“Section 409A”).


(ii)            To the extent that the Company determines that any provision of
this Agreement would cause the Employee to incur any additional tax or interest
under Section 409A, the Company shall be entitled to reform such provision to
attempt to comply with or be exempt from Section 409A.  To the extent that any
provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Employee and the Company without violating the provisions of Section 409A.


(iii)            Notwithstanding any provision in this Agreement or elsewhere to
the contrary, if on his termination date the Employee is deemed to be a
“specified employee” within the meaning of Section 409A, any payments or
benefits due upon, or within the six month period following and due to,  a
termination of the Employee’s employment that constitutes a “deferral of
compensation” within the meaning of Code Section 409A and which do not otherwise
qualify under the exemptions under Treas. Reg. Section 1.409A-1, shall be paid
or provided to the Employee in a lump sum on the earlier of (1) the first day
following the six month anniversary of the Employee’s separation from service
(as such term is defined in Section 409A) for any reason other than death, and
(2) the date of the Employee’s death, and any remaining payments and benefits
shall be paid or provided in accordance with the normal payment dates specified
for such payment or benefit.
 
13.           Modification and Waiver.


(a)           Amendment of Agreement.  This Agreement may not be modified or

 
5

--------------------------------------------------------------------------------

 

amended except by an instrument in writing signed by the parties hereto, and
approved by a majority of the members of the Board who were not nominated by
Employee.


(b)           Waiver.  No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


14.           Severability.  If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect


15.           Headings.  The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


16.           Governing Law.  This Agreement has been executed and delivered in
the State of New York, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of said State other than the conflict
of laws provisions of such laws.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has signed this Agreement,
all as of the day and year first above written.
 



 
CINEDIGM DIGITAL CINEMA CORP.
     
By: /s/ Chris
McGurk                                                               
 
Name: Chris
McGurk                                                                
 
Title: Chairman &
CEO                                                             
 
 
     
Employee
       /s/ Gary S. Loffredo                
Gary S. Loffredo






 
6
 
 
